Exhibit 10.1






NINTH Amendment
to
Loan and security agreement
This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 17, 2020, by and between SILICON VALLEY BANK (“Bank”)
and PIXELWORKS, INC., an Oregon corporation (“Borrower”).
Recitals
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 21, 2010 (as the same may be amended, modified,
supplemented and/or restated from time to time, including without limitation, by
that certain Amendment No. 1 to Loan and Security Agreement dated as of December
14, 2012, that certain Amendment No. 2 Amendment to Loan and Security Agreement
dated as of December 4, 2013, that certain Amendment No. 3 to Loan and Security
Agreement dated as of December 18, 2015, that certain Amendment No. 4 to Loan
and Security Agreement dated as of December 15, 2016, that certain Amendment No.
5 to Loan and Security Agreement dated as of July 21, 2017, that certain
Amendment No. 6 to Loan and Security Agreement dated as of December 21, 2017,
that certain Seventh Amendment to Loan and Security Agreement dated as of
December 18, 2018, and that certain Eighth Amendment to Loan and Security
Agreement dated as of December 18, 2019, collectively, the “Loan Agreement”).
Capitalized terms used, but not defined herein, shall bear the meanings ascribed
to such terms in the Loan Agreement.
B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C.Borrower has requested that Bank amend the Loan Agreement to revise the
borrowing formula under the revolving line to include as eligible, certain
accounts owing to Borrower’s subsidiary, ViXS Systems, Inc., for a limited
period of time, as more fully set forth herein.
D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1    Section 5.3 (Accounts Receivable). Section 5.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
“5.3    Accounts Receivable. For any Eligible Account and any Eligible Foreign
Account in any Borrowing Base Certificate, all statements made and all unpaid
balances appearing in all





--------------------------------------------------------------------------------



invoices, instruments and other documents evidencing such Eligible Accounts
and/or Eligible Foreign Accounts are and shall be true and correct and all such
invoices, instruments and other documents, and all of Borrowers Books are
genuine and in all respects what they purport to be. Borrower has no knowledge
of any actual or imminent Insolvency Proceeding of any Account Debtor whose
accounts are Eligible Accounts or Eligible Foreign Accounts in any Borrowing
Base Certificate. To the best of Borrower's knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts and all Eligible Foreign Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.”
2.2    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 of the Loan Agreement hereby are added or
amended and restated in their entirety, as appropriate, as follows:
“Borrowing Base” is (a) Two Million Five Hundred Thousand Dollars ($2,500,000),
plus (b) eighty percent (80%) of Eligible Accounts, plus, without duplication,
(c) beginning on the Ninth Amendment Effective Date and continuing through
December 26, 2020, eighty percent (80%) of Eligible Foreign Accounts; provided
that at no time shall the outstanding principal amount of Advances based on
Eligible Foreign Accounts exceed the lesser of (i) twenty five percent (25%) of
the aggregate amount of all outstanding Advances, or (ii) Two Million Dollars
($2,000,000), all as determined by Bank from Borrower's most recent Borrowing
Base Certificate; provided, however, that Bank may decrease the foregoing
amounts and percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.
“Eligible Foreign Accounts” means Accounts that would constitute Eligible
Accounts but for the fact that they are owing to ViXS instead of Borrower.
“Ninth Amendment Effective Date” is April 17, 2020.
2.3    Exhibit C to the Loan Agreement hereby is replaced with Exhibit C
attached hereto.
3.    Limitation of Amendment.
3.1    This Amendment is effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;





--------------------------------------------------------------------------------



4.3    The organizational documents of Borrower delivered to Bank on or prior to
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of all Bank Expenses due and owing as of the date hereof,
which may be debited from any of Borrower’s accounts at Bank.


[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK


SILICON VALLEY BANK




By: /s/ Charles Thor


Name: Charles Thor


Title: Managing Director
 
BORROWER


PIXELWORKS, INC.




By: /s/ Elias Nader


Name: Elias Nader


Title: VP & CFO








--------------------------------------------------------------------------------



EXHIBIT C - BORROWING BASE CERTIFICATE





